Per Curiam.

The defendant was convicted of the crime of manslaughter as a consequence of his stabbing one Paden and thereby causing the latter’s death. There is no doubt that he did so and the only questions arise in connection with his claim of insanity.
With all due respect to the principles stated in the dissenting opinion and in connection with which it is argued that the court was led into error by the tactics of the District Attorney, we find that in this ease they have no significant application. Insanity is a very broad term, including many diverse mental conditions. Here, the only claim was that defendant was an epileptic, a claim that was amply established. It was also; established that this disease does not render its victims generally incompetent but only during seizures described as episodes of epileptic fury. It is also clear that defendant was not suffering from such a seizure during the day on which his homicidal assault was perpetrated. One of the significant symptoms of an 'epileptic fury is that the sufferer does not only not know what he is doing but also his acts are not recorded in his memory and the period remains an absolute blank. Here, the defendant was entirely clear as to all the incidents of the d^y in question and gave a detailed account of his actions. No impairment of his ¡recollection was asserted — in fact, the contrary was urged. In view of this, the argument that the claim of insanity was a diversionary tactic is not as indefensible as it might appear. Furthermore *891wé cannot see that the rulings made on the District Attorney’s application had any material bearing on the result.
The judgment of conviction should be affirmed.